Citation Nr: 1647444	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  15-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a digestive disorder other than gastric ulcer, to include GERD, choledocholithiasis, and dysphagia.

2.  Entitlement to an initial compensable rating for a gastric ulcer.

3.   Whether there was clear and unmistakable error (CUE) in a September 1946 rating decision in that it denied entitlement to service connection for a chest condition / stomach ulcer.

4.  Whether there was clear and unmistakable error (CUE) in an August 1973 rating decision in that it denied entitlement to service connection for a chest condition / stomach ulcer.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  The service connection and increased rating issues on appeal are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  (The Board observes that the July 2015 RO rating decision on appeal was issued by the VA Evidence Intake Center in Janesville, Wisconsin, and the August 2015 statement of the case was issued without apparent identification of the issuing VA office.  However, it appears that jurisdiction over the Veteran's claims-file remains with the RO in New Orleans, Louisiana.)  These matters were previously before the Board in November 2015, when the case was remanded for the purpose of honoring the Veteran's request for a Board hearing on the increased rating issue (and an effective date issue that was in appellate status at that time).

The Veteran testified at a Board videoconference hearing before the undersigned in January 2016.  The January 2016  hearing addressed the increased rating issue, but not the service connection issue.  As discussed in the November 2015 Board remand, the Veteran canceled an August 2015 video conference hearing with regard to the service connection claim; the January 2016 Board hearing arose from a separate request for a hearing in the September 2015 substantive appeal specific to the increased rating issue (and an effective date issue, but not the service connection issue).  A transcript of the January 2016 hearing is of record.

The case was again before the Board in March 2016, when the Board resolved a different issue on appeal and remanded the increased rating issue (without taking jurisdiction over the service connection issue, for which remand development was still in progress at the RO level).  In July 2016, the RO certified both the increased rating issue and the service connection issue back to the Board for final appellate review.

The Board finds that the Board's prior remand directives (from the November 2015 and March 2016 Board remands) pertaining to the service connection and increased rating issues on appeal have been completed with substantial compliance.  The directed Board hearing, medical opinion, and new medical examination have all been adequately completed in accordance with the remand directives, as discussed below.

The Board has slightly recharacterized the service connection issue on appeal (specifically with regard to the included examples of digestive disorders) to more clearly and directly reflect the nature of the claim and the Veteran's contentions.

The CUE claims on appeal are before the Board on appeal from a May 2016 RO rating decision.  The Veteran recently perfected this appeal for Board review and it was recently certified to the Board by the RO in November 2016.  The Veteran has not requested a Board hearing in connection with these CUE claims, and the Board has merged the appeal featuring CUE claims with the appeal featuring the service connection and increased rating issues for prompt and complete appellate review at this time.

The Board notes that the Veterans Appeals Control and Locator System (VACOLS) documents the receipt of an October 2016 request from the Veteran's representative seeking an extension of time to permit the submission of additional evidence.  The claims-file now contains documentation of November 2016 e-mail correspondence from the Veteran's representative to the Board stating that he has "sent in all additional evidence that I wanted held," and requesting that the Board "please close out the suspense date for additional evidence."  Accordingly, the Board finds that the request for an extension of time has been satisfied / withdrawn.  That Board shall now proceed with final appellate review of this case.

The Board briefly observes that October 2016 correspondence from the Veteran's representative suggested that the Veteran may desire to pursue a claim of entitlement to service connection for a nervous / psychiatric disorder.  The RO appropriately sent a letter to the Veteran in October 2016 acknowledging the matter and providing the Veteran with the correct instructions for filing a formal claim on the required standardized form.  As a result, the Board finds that there is no need to refer this matter to the RO for additional attention at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's digestive disorders (other than the service-connected stomach ulcer pathology) were not incurred in or aggravated in service, and the Veteran's digestive disorders (other than the service-connected stomach ulcer pathology) have not been caused or aggravated by his service-connected stomach ulcer pathology nor other service-connected disability.

2.  The Veteran's gastric ulcer disability is not shown to have manifested in symptomatology during the period on appeal; the Veteran's existing digestive symptomatology has been medically distinguished from his ulcer disability.

3.  The unappealed September 1946 RO rating decision that denied service connection for chest disability was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

4.  The unappealed August 1973 RO rating decision that denied service connection for ulcer / chest disability was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  Service connection for digestive disorders (other than the service-connected stomach ulcer pathology), to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  A compensable rating for gastric ulcer disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7304, 7305, and 7308 (2015).

3.  The September 1946 RO rating decision was not clearly and unmistakably erroneous in denying service connection for chest disability, and a revision of the effective date for the award of service connection for gastric ulcer based on an allegation of CUE in the September 1946 rating decision is not warranted.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

4.  The August 1973 RO rating decision was not clearly and unmistakably erroneous in denying service connection for ulcer / chest disability, and a revision of the effective date for the award of service connection for gastric ulcer based on an allegation of CUE in the August 1973 rating decision is not warranted.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection and increased rating claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2016 hearing, the undersigned discussed the evidence that is needed to substantiate the claim seeking an increased rating for the ulcer disability, and identified evidence that could be secured.  The issue was then remanded by the Board for additional development of the record.  (None of the other issues currently on appeal were addressed during the Board hearing because the CUE issues were not yet on appeal and the Veteran had separately canceled his previously arranged hearing on the service connection issue.)  The Veteran was assisted at the hearing by his attorney.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

As a preliminary note, the Board observes that documents in the claims-file indicate that the Veteran's service-connected ulcer pathology arises from a peptic ulcer diagnosis that was surgically treated in the mid-1960s with a procedure described as a gastric bypass.  Some documents of record simply refer to the entire ulcer pathology as a gastric ulcer or a stomach ulcer, and the award of service connection formally recognizes the disability as a "gastric ulcer."  After careful consideration, the Board finds that the discrepancy is not prejudicial to the Veteran in this case (and, as discussed below, both diagnoses are rated under identical rating criteria).  However, the Board is mindful that the alternating use of these different terms is somewhat confusing, and here calls attention to the matter for the purpose adding some clarity to the reading of this decision.  For the purposes of this decision only, the Board recognizes that cited references in the claims-file to the Veteran's "peptic ulcer" and "gastric ulcer" (or "stomach ulcer") are referring to the same single service-connected ulcer pathology.  (There is no suggestion in any evidence of record that the Veteran has had any ulcer pathology distinct from the service-connected ulcer pathology.)

Service Connection for Digestive Disorder (Other Than Stomach Ulcer)

As discussed in the Board's prior remands in this case, the Veteran has established entitlement to service connection for the diagnosis of a gastric ulcer (in a July 2015 RO rating decision).  However, the Veteran's claim of entitlement to service connection for a digestive disorder further contemplated the Veteran's digestive system diagnoses other than gastric ulcer; the remainder of the service connection claim remains on appeal.

Private medical records from Touro infirmary and LSU Medical Center show that the Veteran had complaints of abdominal pain associated with a diagnosis of choledocholithiasis in February and March 2011.  VA medical records also show that he was treated for crampy abdominal pain secondary to choledocholithiasis and gallstones in July 2011, with associated surgical treatment.  VA treatment records from October 2014 show he had regular epigastric pain and difficulty swallowing associated with an assessment of dysphagia and Gastroesophageal Reflux Disease (GERD).

The regulations recognize that coexisting abdominal disorders may exist that differ in the site of pathology, but produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain.  See 38 C.F.R. § 4.113 (2015).

The Veteran generally asserts that some or all of his digestive system disorders (other than the already service-connected gastric ulcer) had onset during his military service or are otherwise etiologically linked to his military service or to his service-connected gastric ulcer (to include surgical treatment for the ulcer in the mid-1960s).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disabilities which are proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has stated that he recalls experiencing chest / abdominal pain suggestive of digestive disorder during his military service, including as reiterated in remarks he made during his January 2016 Board hearing.  The Veteran's available service treatment records do not contain clear documentation of any digestive disorder.  January 1946 and March 1946 entries concerning medical examination of the veteran for separation from service show that the Veteran was medically evaluated to be clinically normal in all pertinent respects, including with regard to the abdomen and pelvis specifically (on the detailed January 1946 report).  Nevertheless, the Veteran's description of in-service symptomatology has been accepted in this case to the extent that the veteran has been awarded service connection for gastric ulcer pathology determined to have had its initial symptom manifestations during service.  As the Veteran's recalled in-service symptomatology has been formally attributed to initial manifestations of an ulcer pathology, the Board must determine whether any other digestive disorder also had its initial onset during service.

The Board finds that the evidence does not tend to show that any claimed digestive disorder (other than the service-connected ulcer) manifested during the Veteran's military service.

A May 2015 private medical opinion that provided a basis for the grant of service connection for the ulcer pathology presents no suggestion that any digestive disorder other than the ulcer pathology had onset during service or otherwise is etiologically linked to service.  The May 2015 opinion repeatedly specifies the ulcer diagnosis and finds that the discussed information "clearly supports the likelihood of the onset of his ulcer disease present while he was on active duty..." (emphasis added).  The Board finds that this opinion provides no basis for finding an onset or etiological link to service for any other digestive disorder.

A July 2015 VA medical opinion, informed by examination/interview of the Veteran and review of the claims-file, linked only the Veteran's "stomach ulcer / PUD" to the Veteran's "complaints of chest pain / nervousness while in service."  The July 2015 VA medical opinion explained that "[t]hese symptoms can certainly be attributable to an ulcer and he was diagnosed with an ulcer (based on these symptoms) shortly after discharge."  The December 2015 addendum to the July 2015 VA medical opinion, from the same physician, further addresses other potentially pertinent diagnoses with the conclusion: "In regards to GERD, choledocolithiasis, and dysphagia:  1) All are less likely than not incurred in service as the vet had no symptoms of these conditions while in service and they were not diagnosed until many years after service."  An April 2016 VA medical opinion, also informed by examination/interview of the Veteran and review of the claims-file, makes no contrary finding and notes that the Veteran "states his Gerd began many years after he left service."

The Board finds that the July/December 2015 VA medical opinion is competent medical evidence consistent with the other evidence of record and presented with explanation of a persuasive rationale.  The author of the July/December 2015 VA medical opinion is a medical doctor competent to discern whether the medical history and reported in-service symptoms attributable to a stomach ulcer may have also been consistent with manifestations of other pertinent digestive disorders.  The cited factual premise that the Veteran's stomach ulcer pathology was diagnosed much more proximately to service in contrast to the other digestive disorders is consistent with the evidentiary record; the Veteran's post-service medical records show diagnosis of peptic ulcer disease at least as early as 1950 (and possibly 1949), with documentation confirming symptoms and treatment in the 1960s as well.  The evidence in this case does not contradict the July/December 2015 VA medical opinion's factual predicate that GERD, choledocolithiasis, and dysphagia were not medically noted during the evaluation and treatment of the Veteran's digestive  health for many years following service.  Significantly, the Veteran has not specifically contended otherwise.  Thus, the Board concludes that the Veteran's in-service and proximately post-service symptoms were medically evaluated to be manifestations of a service-connected stomach ulcer pathology and that the symptomatology from service and the proximate years thereafter was not representative of any other digestive disorder currently at issue.

Accordingly, service connection is not warranted for another digestive disorder on any direct basis of in-service incurrence or aggravation.

The remaining question before the Board is whether the Veteran's claimed digestive disorders other than the service-connected stomach ulcer have been caused or permanently aggravated in severity by the service-connected stomach ulcer (such that service-connected may be warranted for another digestive disorder on a secondary basis).  With regard to the question of possible causation, the July/December 2015 VA medical opinion (in the December 2015 addendum) explains that "GERD, choledocolithiasis, and dysphagia ... are less likely than not caused by a peptic ulcer as a peptic ulcer does not cause any of these conditions.  Further, the surgery that the vet had for his ulcer does not cause any of these conditions."  With regard to the question of possible aggravation, the July/December 2015 VA medical opinion (in the December 2015 addendum) explains that "GERD, choledocolithiasis, and dysphagia ... are less likely than not aggr[a]vated by a peptic ulcer as they did not occur until many years after his peptic ulcer was healed.  Further, none are recognized side effects of the gasteric [sic] bypass that the vet had for his peptic ulcer."  The April 2016 VA medical opinion agrees to the extent of stating: "His Gerd is not related to his peptic ulcer disease or its surgery or its treatment."

The Board finds that the VA medical opinions of record present probative medical evidence, informed by medical expertise as well as review of the pertinent medical documentation, indicating that the Veteran's digestive disorders other than stomach ulcer are neither caused nor aggravated by the service-connected stomach ulcer pathology.  This probative medical opinion evidence weighs against the Veteran's claim for service connection for the other digestive disorders, as it indicates that the Veteran's diagnosed digestive disorders (other than the stomach ulcer) are unlikely to be etiologically linked (through causation or aggravation) to the service-connected stomach ulcer pathology as alleged.  The pertinent analysis includes thorough discussion of the factual data in the record and is accompanied by clear explanation of rationale for the medical conclusions drawn.

The Board notes that the additional medical evidence of record, featuring VA medical records, contains additional references and details concerning treatment of the Veteran's digestive disorders.  The Board finds that the July/December 2015 VA medical opinion's citation of pertinent information in the medical records characterize the pertinent contents accurately, and the Board finds no information in the evidence that pertinently contradicts any element of the July/December 2015 VA medical opinion.  There is no contrary competent medical opinion to weigh against the conclusions of the probative July/December 2015 VA medical opinion discussed above.  There is no medical opinion in the record that concludes that the Veteran's service-connected stomach ulcer disability caused or aggravated the severity of his other diagnosed digestive disorders such as GERD, choledocolithiasis, and dysphagia.  Because the VA medical opinion is by a medical provider competent to provide it, as it cites to supporting facts, and because it is accompanied by adequate rationale, the Board finds it to be persuasive evidence against the Veteran's claim.

The only evidence in this case indicating that the Veteran's digestive disorders (other than gastric ulcer) have been caused or aggravated by a service-connected disability is the set of the Veteran's own statements suggesting his belief that such a medical relationship between the pathologies exists.  VA must give due consideration to all pertinent lay and medical evidence.  As a layperson, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  While the Veteran is competent to describe his symptoms, the matter of identifying the specific diagnostic entity and etiology associated with each symptom features complex medical questions.  These determinations cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his digestive disorders.  For these reasons, the Board finds that the Veteran's lay statements and testimony are not competent to establish an etiological link between his digestive disorders (other than gastric ulcers) and his service-connected stomach ulcer to substantiate these claims.

The probative competent evidence on the matter indicates that the Veteran's digestive disorders (other than service-connected gastric ulcer) were neither caused by nor aggravated by his service-connected stomach ulcer pathology.  There is no competent evidence of record indicating that the Veteran's digestive disorders at issue were caused or aggravated by any service-connected disability, or are otherwise linked to the Veteran's military service.  The weight of the evidence is against finding an etiological link between the digestive disorders and the service-connected stomach ulcer pathology, and thus one of the required criteria to establish service connection secondary to the stomach ulcer disability is not met in this case.  As discussed above, the evidence does not support any other theory of entitlement to service connection for the digestive disorders (other than gastric ulcer) in this case.

Accordingly, the Board finds that service connection for a digestive disorder (other than gastric ulcer) is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not permit a grant of this appeal.  38 U.S.C.A. § 5107(b).

Increased (Compensable) Initial Rating for Gastric Ulcer

The Veteran contends that his service-connected gastric ulcer, status post billroth I anastomosis, warrants a higher (compensable) disability rating.  The Veteran is currently assigned a noncompensable rating for this disability under 38 C.F.R. § 4.114, Codes 7304 and 7308.  The appeal arises from the initial rating assignment associated with the award of service connection for the disability, thus the period on appeal dates back to the April 2010 effective date of that award.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diagnostic Code 7304 provides the criteria for rating gastric ulcer.  A mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Code 7304.

The Board again observes that there is some confusion in the record as to whether the Veteran's history of service-connected stomach ulcer should be characterized as a gastric ulcer or a duodenal ulcer.  However, for the purposes of this analysis it is sufficient to note that the rating criteria for a duodenal ulcer under Diagnostic Code 7305 are identical to those of Diagnostic Code 7304 for gastric ulcer.  38 C.F.R. § 4.114, Code 7305.

Diagnostic Code 7308 provides the criteria for rating postgastrectomy syndromes.  Mild syndromes with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations warrant a 20 percent rating.  Moderate syndromes with less frequent (compared to that contemplated in the criteria for higher ratings) episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss warrant a 40 percent rating.  Severe syndromes associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia warrant a 60 percent rating.  38 C.F.R. § 4.114, Code 7308.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.114.

The Veteran testified at the January 2016 Board hearing that his pertinent symptoms are significantly more severe than those shown on a prior VA examination report.  When asked by his representative to describe his stomach symptoms believed to be manifestations of the service-connected ulcer, the Veteran described symptom manifestations including pain, "I'm losing weight right now," and "I do vomit."  The Veteran's daughter testified that a particularly severe vomiting episode (the Veteran described it as: "one night I vomit like I don't know what") occurred "like maybe three weeks ago," and the Veteran's daughter further testified that the Veteran had been "suffering" and "miserable" with his stomach symptoms.

An April 2016 VA examination report addressing this issue explains that the Veteran was diagnosed with a gastric ulcer and underwent surgical treatment in 1964 (reported in some other documents as 1965 or in the mid-1960s).  The report discusses the Veteran's history of abdominal and digestive system symptomatology, noting that the Veteran had not been admitted to the hospital for peptic ulcer disease since 1964.  The examiner noted that a November 2014 upper endoscopy "documented the Billroth 1 anatomy, and stated that the stomach tissue 'looked healthy'.  H. Pylori was negative.  [M]ucosal biopsy showed mild nonspecific chronic inflammation."  The examiner noted that the Veteran was complaining of dysphagia at the time of the November 2014 procedure, and this symptom was "corrected" by "esophageal dilatation."  The April 2016 VA examiner also notes that the previous July 2015 VA examination report shows that the Veteran "had no significant symptoms of peptic ulcer disease," and the April 2016 VA examiner noted that the prior examination report found that the Veteran's GERD symptoms were "not connected to his peptic ulcer surgery."  The April 2016 examiner notes that a September 2015 VA treatment record indicates that the Veteran "was doing well and was without Gerd symptoms," and that a December 2015 VA treatment record shows that the Veteran complained of heartburn but denied nausea, vomiting, GERD, dysphagia, abdominal pain, or diarrhea.  The April 2016 VA examiner notes that the VA records showed that the Veteran was weighed 144 pounds in September 2015 and 149 pounds in December 2015.  Finally, the April 2016 VA examination report observes that the Veteran's testimony at his January 2016 Board hearing indicated "that he had abdominal pain, vomiting, and weight loss, which conflicted with the C&P assessment," noting that the case "was remanded back for another examination today to clarify his symptoms and their relationship to his peptic ulcer disease."

The April 2016 VA examination report shows that the Veteran told the examiner that "he has occasional 'sharp pain' in his abdomen, which comes on about 2 times a week, and lasts from 15 to 30 seconds."  The Veteran described that "nothing brings it on and nothing make[s] it better," "[t]he pain is not related to meals," "he states the pain radiates 'from my stomach into my feet.'"  The Veteran stated that "he rarely vomits" and that "the last time he vomited was about 4 months ago."  The April 2016 VA examiner recorded a weight of 146.4 pounds (recorded in March 2016).

The April 2016 VA examiner drew multiple significant conclusions based upon review of the Veteran's medical history and examination of the Veteran.  First, the VA examiner finds that "[t]he vet's weight has been stable.  There is no evidence that the vet has experienced weight loss.  [The Veteran] states [] his weight 'is up and down.'"  Second, the VA examiner finds that "[t]he vet is not having significant abdominal pain related to his peptic ulcer disease.  His transient abdominal pain, which lasts seconds, is not related to meals, radiates into his feet (which is a nonphysiologic symptom), and is not associated with any other symptom.  The VA examiner draws a clear conclusion that the reported abdominal pain "is not related to his peptic ulcer disease or surgery or treatment."  Third, the VA examiner finds that the Veteran "is not having significant vomiting."  In summary, the April 2016 VA examiner concludes that "it is less likely than not that the vet is having significant abdominal pain, vomiting or weight loss related to his peptic ulcer disease, surgery, or treatment."  The April 2016 VA examiner noted that the Veteran was separately diagnosed with anemia along with renal insufficiency, but found that "[t]here is no documentation that the vet has GI bleeding related to his peptic ulcer disease as the etiology of his anemia."  The final conclusion summary from the April 2016 VA examiner is "consistent with the 7/2015 C&P examination .... the vet's stomach problem is stable and without significant symptoms."

The April 2016 VA examiner additionally produced another report concerning the Veteran's esophageal conditions, featuring the Veteran's separate diagnosis of gastroesophageal reflux disease (GERD).  The Veteran's need to take medication (omeprazole) and the Veteran's symptoms of heartburn, rare vomiting, pyrosis, reflux, substernal pain, and past dysphagia (which the Veteran reported was improved by the November 2014 EGD with dilitation, with the Veteran denying experiencing dysphagia to the April 2016 VA examiner) were discussed in this report and attributed to his GERD diagnosis, distinct from his service-connected ulcer disability.  This April 2016 VA examination report concludes that the Veteran's GERD and its symptoms are "not related to his peptic ulcer disease or its surgery or its treatment."

The Veteran previously underwent a VA examination concerning the ulcer disability in July 2015 (as referenced in the discussion of the April 2016 VA examination report).  The July 2015 VA examination report notes the Veteran's history of "Gastric ulcer" or "PUD" [ peptic ulcer disease].  The report discusses the Veteran's remote history of PUD symptoms with "several recurrences that necessitated a billroth procedure," referring to the Veteran's treatment in the 1960s.  The July 2015 VA examiner noted that the Veteran "now has chronic GERD but has not had PUD symptoms in quite some time."  The July 2015 VA examiner discussed the same November 2014 diagnostic testing that was discussed in the April 2016 report, noting "healthy appearing tissue," along with notations of "evidence of a billroth anastomosis" and "Oxyntic and antral mucosa with mild chronic [inflammation - as indicated by the referenced November 2014 report]."  The July 2015 VA examiner found that the Veteran's ulcer disability did not impact his ability to work, did not cause incapacitating episodes, and no other manner of pertinent symptom manifestation is suggested in the report.

The Board finds none of the additional evidence of record, including in medical treatment records, otherwise presents findings or information significantly contradicting the pertinent findings and information presented in the most probative and detailed evidence discussed above.

The Board finds that critical question in determining whether a compensable rating is warranted for the Veteran's service-connected ulcer disability is which (if any) of the Veteran's symptoms are medically associated with the service-connected pathology.  The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the competent medical evidence of record is clear and without contradiction: the Veteran's service-connected ulcer pathology has not been productive of any pertinent symptomatology during the period on appeal; digestive symptoms have been clearly distinguished from the service-connected pathology, including as attributed to the separate and non-service-connected diagnosis of GERD.  The most recent April 2016 VA examination reports are clear in presenting this conclusion, citing current findings and the documented medical history.  There is no contrary evidence of record (that is, no competent medical evidence of record identifies pertinent symptomatology during the period on appeal as part of the service-connected ulcer pathology).

The Board recognizes that the Veteran's presentation during his January 2016 Board hearing suggested the existence of potential ulcer symptom manifestations that were not contemplated by the July 2015 VA examination report, but the Veteran was interviewed by the April 2016 VA examiner with these discrepancies in mind and accepted the Veteran's own account of his pertinent symptom history.  The April 2016 VA examiner concluded that the Veteran had no significant symptoms attributable to the service-connected ulcer pathology, and this conclusion is probative as it was provided by a competent medical physician with discussion of the documented medical history along with interview and examination of the Veteran.  The only contrary indication of record is the Veteran's own lay assertion.  However, the April 2016 VA examiner accepted the Veteran's own description of his symptomatology and explained that the Veteran's cited symptoms are not due to the service-connected ulcer; symptoms were attributable to the GERD diagnosis.  The matter of determining which medical diagnostic entity is responsible for particular symptoms features complex questions requiring specialized medical expertise.  The Board is unable to find that the Veteran's lay assertions in this case have identified a basis for finding the competent April 2016 VA examiner's medical findings to be incorrect or inadequate.

Accordingly, as the Board accepts the medical conclusions of the April 2016 VA examination report, the Board must conclude that the Veteran has no significant symptoms attributable to his service-connected ulcer pathology.  Therefore, the Board is unable to find that the criteria for any compensable rating have been met in this case.  The Board must conclude that no initial compensable rating is warranted for the Veteran's stomach ulcer disability at issue.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected stomach ulcer.  The rating criteria contemplate that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.114.  The ulcer disability has been asymptomatic during the period on appeal, and thus has manifested in neither the "mild" ulcer symptoms contemplated by the criteria for a compensable rating under Diagnostic Code 7304 nor the "mild" manifestations of postgastrectomy syndromes contemplated by the criteria for a compensable rating under Diagnostic Code 7308.  The rating criteria contemplate the Veteran's level of impairment; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability (he has established service connection for gastric ulcer  and pes planus) presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered whether the issue of entitlement to TDIU is before the Board as part of the Veteran's claim for an increased rating for his service-connected gastric ulcer.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted and the evidence does not show that he is unemployable due solely to his gastric ulcer.  Further, the July 2015 and April 2016 VA examination reports indicate that the Veteran's stomach/duodenum condition have no impact on his ability to work.  Therefore, the matter of entitlement to a TDIU rating is not raised in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In summary, throughout the appeal period, the preponderance of the evidence is against an increased (compensable) rating for gastric ulcer.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

CUE Claims Concerning September 1946 and August 1973 Rating Decisions Denying Service Connection for Chest Condition / Stomach Ulcer

A September 1946 RO rating decision denied the Veteran's claim of entitlement service connection for a chest condition.  The September 1946 rating decision found that a "CHEST CONDITION" was "NOT FOUND ON EXAMINATION AT DISCHARGE."  The Veteran's August 1946 claim had asserted that he had been "treated for chest condition" during service "in 1944," and that he was "treated for right side" during service "in 1945-46."

An August 1973 RO rating decision denied the Veteran's claim of entitlement to service connection for a duodenal ulcer.  This decision discussed that the evidence of record at the time showed that the Veteran had been diagnosed with an "active duodenal ulcer" and "underwent surgery for ulcer in 1965."  Service connection for the ulcer was not granted at that time, as noted by the Veteran's representative in October 2016 correspondence, in the absence of a finding of the ulcer having manifested to a sufficient degree during an applicable presumptive period and in the absence of finding a link between the diagnosed ulcer and service.

In July 2015, the RO issued a rating decision that awarded service connection for gastric ulcer, following the Veteran's April 2011 petition to reopen the claim; an effective date of April 18, 2010 was assigned for the award of service connection.  The RO assigned an effective date corresponding to one year prior to the date of the April 2011 claim, finding it appropriate to apply the provisions of 38 C.F.R. § 3.114 concerning compensation awarded pursuant to a liberalizing law.  See VA Regulation 1086(A); effective from June 24, 1948 (including ulcers in the list of "chronic" diseases which would be considered to have been incurred in service if found within 1 year after termination of wartime service).  The matters of alleged CUE currently on appeal feature the Veteran's contention that the original September 1946 and/or the August 1973 denials of service connection for chest condition / ulcer should be revised on the basis of CUE such that service connection for the ulcer pathology would be awarded with an earlier effective date corresponding to one of the Veteran's earlier claims for that benefit.

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

As a threshold matter, the Board finds the arguments advanced by the Veteran to allege CUE have been conveyed with the requisite specificity; the Board will therefore adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  The Veteran's representative explained the CUE claims in correspondence submitted in October 2016.  The October 2016 statement from the Veteran's representative asserts that "VA failed to apply the 3.303 (principles of service connection)," as part of generally arguing that service connection was warranted; however, the specifics of the argument are based in arguments concerning the past decisions' discussion and consideration of the evidence of record at the time of the prior determinations.

In the October 2016 statement, the Veteran's representative asserted: "The examination in 1946 made no mention[] of the veteran[']s claimed condition and primarily was shown to be findings from his service treatment record (STR's).  The veteran[']s STR [] showed subjective complaints of chest condition, which was shown to be ulcer disease by VA provider in 1952."  The statement later asserts: "VA failed to apply the 3.303 (principles of service connection).  The evidence at the time of the original decision was his service treatment records, and lay statement.  The VA examination in 1946 was inconsistent and inadequate because it did not address ... his complaints of ... Chest condition...."  The October 2016 statement from the Veteran's representative further asserts: "The 1973 rating decision continued to deny the condition of ulcer disease, citing that there was no evidence of the presence of disability within one year of separation.  However medical reports that are of record from 1952 shows the presence of condition that occurred five years prior."  Additionally, "an examination in 12/1950 showed that the veteran was diagnosed with pyloric spasms, which medical treati[s]es show[] produces chest pain.  Therefore the evidence at the time of the decision shows that the veteran had the presence of this disability at the time of discharge and definitely in 1973."

The Veteran has not directed attention to or cited any relevant provisions or changes in the applicable laws governing determinations of service connection such that differences in the laws in effect in September 1946 or August 1973 (relative to each other or relative to current law) would feature significantly in considering these particular allegations of CUE.  The Veteran has not cited any provision of law specific to September 1946 or August 1973.  The Board shall focus its discussion in this matter to assessing the validity of the particular arguments attempting to demonstrate CUE as specifically presented by the Veteran and his representative; the Board shall not unduly recite more broadly the language of service connection law that does not feature in the Veteran's articulated arguments.

The Board has reviewed the evidence of record and the law extant at the time of the September 1946 and August 1973 rating decisions, and for the following reasons concludes that the Veteran's argument has not identified a CUE in either decision.  

Regarding the Veteran's representative's citation of evidence that came into existence after the September 1946 decision as a basis for demonstrating CUE, such argument plainly fails to identify CUE in the September 1946 decision because CUE must be based on the evidence of record at the time the decision in question was made.

To the extent that the Veteran's representative suggests that the September 1946 rating decision committed CUE in being "inconsistent and inadequate" for having allegedly "made no mention[] of the veteran[']s claimed condition," the Board finds that the September 1946 and the August 1973 rating decisions both identify the disabilities relevant to the claims pending at that time, including the pertinent "chest condition" in September 1946 and the "duodenal ulcer" in August 1973.  The Board notes that the Veteran's argument in these regards refers to "[t]he examination in 1946" rather than the 1946 rating decision, but the Board finds no pertinent examination report relied upon by either rating decision in a manner rendering either determination to be CUE.  In any event, as discussed in greater detail below (with citations), under the law in effect in September 1946 and in August 1973, it was not CUE for a rating decision to omit a complete explanation of reasons and bases or to rely upon the expertise of the medical professional member of the rating Board for medical determinations.  The Board finds that the Veteran has not identified a CUE with regard to any alleged failure of either RO rating decision to mention or discuss pertinent information.

To the extent that the Veteran argues that the evidence of record at the time of the September 1946 or August 1973 RO rating decisions should have been considered sufficient to resolve reasonable doubt in the Veteran's favor and find that the Veteran had an ulcer disability etiologically related to service, this is simply an allegation that the rating boards improperly weighed and evaluated the evidence; such an allegation may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  With regard to the September 1946 decision, the evidence of record at the time featured service treatment records that included a January 1946 medical examination report near the time of the Veteran's separation that showed "Normal" findings for the abdomen and pelvis, with no suggestion of a chest disability or ulcer pathology.  A March 1946 certification shows that the Veteran was again medically examined and found qualified for discharge, with only "pes planus" found.  There was a reasonable evidentiary basis for concluding that the Veteran did not develop a pertinent chest or ulcer disability during service, and there was no evidence of record that made such a finding clearly and unmistakably incorrect such that reasonable minds could not differ in concluding that the Veteran had developed an ulcer (or other pertinent chest disability) that was etiologically linked to his period of service.  To the extent that some of the statements presented by the Veteran's representative point to evidence that came into existence after September 1946 as indicating the existence of an ulcer and suggesting that the Veteran's ulcer is etiologically linked to service, such evidence cannot be considered to establish a basis for finding CUE in the September 1946 decision because it was not of record at the time of the September 1946 decision.

The evidentiary record was significantly different by the time of the August 1973 adjudication.  As noted by the Veteran's representative, evidence of record at the time of the August 1973 decision established that the Veteran had been diagnosed with a gastric ulcer, and medical reports from the early 1950s (with one pertinent medical certificate possibly from as early as November 1949) included references to a reported history that the Veteran had been experiencing pertinent symptomatology since the time of his military service.  The fact that the Veteran had been diagnosed with and treated for a gastric ulcer after service was expressly acknowledged in the August 1973 decision.  There is no indication, and the Veteran has not alleged, that the August 1973 adjudication did not have before it the pertinent medical reports showing diagnosis and treatment of a gastric ulcer in the early 1950s (or possibly as early as 1949) with a reported history of symptoms dating back to military service.  Each of the pertinent reports of record is stamped as having been received and added to the file approximately 20 to 24 years prior to the August 1973 adjudication.  However, the existence of evidence that may tend to support the Veteran's claim is not sufficient to make a denial of that claim a CUE.

There were conflicting indications of record in August 1973.  Reports from years after service indicated a history of ulcer symptoms beginning during service; these include a December 1952 report suggesting that the symptoms began in 1942, a January 1951 medical report suggesting that the symptoms began in 1944, and an October 1950 medical report suggesting that the symptoms began in 1945.  Significantly, the Veteran's service treatment records included a January 1946 medical examination report near the time of the Veteran's separation (and following the time of the suggested in-service onset of symptoms) that showed "Normal" findings for the abdomen and pelvis, with no suggestion of ulcer pathology.  A March 1946 certification at separation indicates that another medical examination was conducted without a finding of any pertinent problems.  Although it was reasonable for the later July 2015 RO rating decision (with consideration of additional evidence) to weigh the conflicting indications of record in a manner leading to the conclusion that the Veteran's ulcer pathology had its onset during service, the Board is unable to find that it was CUE for the August 1973 RO rating decision to weigh the conflicting evidence in a manner that led to the conclusion that the Veteran's ulcer pathology was not shown to have had its onset during service (or within the presumptive period of a year thereafter).  The conclusion drawn by the August 1973 RO rating decision may not have been undebatably correct, but it was not undebatably erroneous; it was reasonably supported by evidence of record.  The Veteran's disagreement with how the August 1973 RO rating decision weighed the conflicting evidence does not provide a valid basis for finding CUE in that decision.

The Veteran and his representative have directed attention to the fact that the RO's July 2015 rating decision has now established VA recognition of the fact that the Veteran's stomach ulcer probably had its onset during service, and the Veteran argues that this fact supports a finding of CUE in prior decisions that made a contrary finding.  The Veteran's representative argued, in a September 2015 statement (included on a Form 9) that the July 2015 award of service connection for the ulcer pathology "concedes that the veteran[']s condition occurred within one year of separation from service [a]nd as compensable at that time based on evidence in the veteran[']s claims file in 1946."  The Board does not agree that such a finding is presented in the July 2015 rating decision, as the July 2015 decision's finding that service connection for an ulcer is warranted cites a multiple items of evidence that came into existence after the September 1946 and August 1973 rating decisions, in particular two supportive medical opinions authored in 2015.  Certainly, the evidence developed in the years following the September 1946 and August 1973 rating decisions has reasonably established that the Veteran's ulcer likely had onset during his military service.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In other words, merely because later evidence, including the July 2015 VA medical opinion and a May 2015 private medical opinion (cited by the July 2015 RO rating decision), resulted in a favorable outcome does not mean that CUE existed in the earlier decisions.

The Veteran's representative also argues that the July 2015 grant of service connection for the Veteran's gastric ulcer was based upon substantially the same facts and evidence as were of record at the time of the September 1946 and August 1973 RO denials.  However, the Board finds that significant new factual evidence was added to the record after each of those decisions (the records of medical diagnosis and treatment after the September 1946 decision, in addition to the significant positive nexus opinions in a July 2015 VA report and a May 2015 private report cited by the July 2015 RO rating decision) leading to the July 2015 grant of service connection.  In any event, evidence may be interpreted and weighed differently in different rating decisions reaching different conclusions without either decision containing a CUE.  The Veteran's argument is essentially that the evidence was never sufficiently against his claim to support a proper denial, but such an argument is clearly a disagreement over how the facts were weighed or evaluated in September 1946 and August 1973 decisions, and does not constitute a factual or legal basis for a CUE claim.

To the extent the September 1946 and August 1973 rating decisions are alleged to be unsupported by medical evidence of record, the Board notes that both rating decisions were appropriately (for those times) prepared by a panel of rating specialists that included a medical doctor making the pertinent medical determinations.  At the time of the September 1946 and August 1973 rating decisions, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of each rating board participated in each determination and, as a signatory to the determinations, affirmed agreement with the finding that the Veteran was not shown to have developed an ulcer (or pertinent chest disability) during military service or to have an ulcer (or pertinent chest disability) otherwise related to service.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  The Board finds that each rating board apparently relied on the medical judgment of its medical member in deciding the claim.  Because a medical professional was part of the September 1946 and August 1973 determinations, it cannot be concluded that there was no evidence that could have supported the denial.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  To the contrary, the medical member's judgment was evidence supporting the denial for both rating decisions.  See MacKlem, 24 Vet. App. at 70.  Thus, CUE is not shown on this basis.

To the extent that the Veteran's assertions direct attention to the fact that the September 1946 and August 1973 rating decisions did not thoroughly explain complete rationales for their conclusions, the Board finds that these arguments fail to identify a valid basis for finding CUE in those decisions.  Even acknowledging that the September 1946 and August 1973 decisions do not present extensive discussion of the evidence or legal analysis for these determinations, no basis for a finding of CUE is presented.  RO determinations were not required to include the reasons for denying a claim prior to February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran and his representative do not contend that all evidence of record was not considered by the rating board or identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is such reasonably reflected by the evidence of record.  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Based on the evidence, it cannot be found that the September 1946 or the August 1973 denial of service connection for an ulcer disability or chest disability was undebatably incorrect.  For the reasons explained above, the Board finds that it is not clear that the correct facts, as known at each time, were not before the VA adjudicators in September 1946 or in August 1973, or that the statutory and regulatory provisions extant at those times were not correctly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claims in the past rating decisions, his argument does not identify an error rising to the level of CUE.  Rather, he is ultimately disagreeing with the medical and legal judgment of the panels deciding the claims at those times.  The representative's assertion that "VA failed to apply the 3.303 (principles of service connection)" fails to identify CUE because the citation is presented only as a preface for urging a more "broad and liberal interpretation" of the law, and arguing that the Veteran has been held to "the very specific interpretation of the law" without "very liberal benefit of the doubt."  This is a disagreement challenging the September 1946 and August 1973 decisions' weighing of conflicting evidence, and does not identify the type of undebatable error required for a finding of CUE.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.

Consequently, the Veteran's arguments cannot sustain a finding that either the September 1946 or August 1973 rating decisions denying service connection for ulcer or chest disability constitutes CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).  The September 1946 and August 1973 decisions to deny service connection for ulcer / chest disability are supportable; it cannot be said that reasonable minds could only conclude that the September 1946 and August 1973 determinations were in error, as each was supportable on the basis of the evidence of record at the time.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Considering the pleadings of CUE, for the reasons articulated, the RO did not misapply the law in its rating decisions of September 1946 and August 1973, and the decisions did not contain CUE of law or fact.



ORDER

Service connection for digestive disorder other than gastric ulcer (to include GERD, choledocholithiasis, and dysphagia) is denied.

A compensable initial rating for a gastric ulcer is denied.

The appeal to establish CUE in a September 1946 rating decision which denied service connection for a chest disability (for the purpose of establishing an earlier effective date for a subsequent grant of service connection for gastric ulcer) is denied.

The appeal to establish CUE in an August 1973 rating decision which denied service connection for gastric ulcer / chest disability (for the purpose of establishing an earlier effective date for a subsequent grant of service connection for gastric ulcer) is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


